DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 and 4-7 are allowable.

Reasons for Allowance
Applicant’s arguments, filed on 11/09/2021, with respect to claims 1 and 4-7 have been fully considered and are persuasive.  The prior art fails to disclose or make obvious all aspects of the claimed invention. As such, all current claims as amended are allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R HEBERT whose telephone number is (571)272-5454. The examiner can normally be reached on Monday-Thursday 8:30-7:00 EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on 571-270-3603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/BENJAMIN RICHARD HEBERT/Examiner, Art Unit 3645                                                                                                                                                                                         
/LUKE D RATCLIFFE/Primary Examiner, Art Unit 3645